        Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 BIO-RAD LABORATORIES, INC.,

 and                                              Civil Action No. 1:19-cv-12533-WGY
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE

               Co-Plaintiffs,

 v.

 10X GENOMICS, INC.,

               Defendant.


 10X GENOMICS, INC.,

               Counterclaim Plaintiff,

 and

 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE

               Counterclaim Co-Plaintiff as to
               certain claims,

        v.

 BIO-RAD LABORATORIES., INC.,

               Counterclaim Defendant.



                 JOINT MOTION TO AMEND PROTECTIVE ORDER

       Plaintiff and Counterclaim Defendant Bio-Rad Laboratories, Inc., Plaintiff and

Counterclaim Co-Plaintiff as to certain claims President and Fellows of Harvard College, and

Defendant and Counterclaim Plaintiff 10X Genomics, Inc. (collectively, “the Parties”) jointly
        Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 2 of 6



move to amend the protective order in this case. Pursuant to the Parties’ agreement in the Joint

Discovery Statement, the Protective Order has been harmonized with the Protective Order in Bio-

Rad Labs., et al. v. Stilla Technologies, Inc. et al., Civil Action No. 19-cv-11587-WGY (D. Mass.)

(the “Stilla Case”). The above-captioned litigation and the Stilla Case share one patent-in-suit and

the cases have the same discovery schedule. Good cause exists to modify the Protective Order in

this case to allow cross use of documents between the two actions, which will reduce the discovery

burden on the Parties.

       Therefore, the Parties respectfully request the Court enter the parties’ proposed

Amended Protective Order, which is attached as Exhibit 1.




                                                 2
       Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 3 of 6



Dated: August 24, 2020                Respectfully submitted,

                                      /s/ Derek C. Walter
                                      Edward R. Reines
                                      Derek C. Walter
                                      Prachi Mehta
                                      WEIL, GOTSHAL & MANGES LLP
                                      201 Redwood Shores Parkway
                                      Redwood Shores, CA 94065
                                      Tel: (650) 802-3000
                                      Fax: (650) 802-3022
                                      bio-rad.10x.ma@weil.com

                                      Patrick J. O’Toole, Jr.
                                      WEIL, GOTSHAL & MANGES LLP
                                      100 Federal Street
                                      Boston, MA 02110
                                      Tel: (617) 772-8365
                                      Fax: (617) 772-8333
                                      bio-rad.10x.ma@weil.com

                                      Eric S. Hochstadt
                                      WEIL, GOTSHAL & MANGES LLP
                                      767 Fifth Avenue, Room 2421
                                      New York, NY 10153
                                      Tel: (212) 310-8538
                                      Fax: (212) 310-8007
                                      bio-rad.10x.ma@weil.com

                                      Garland Stephens
                                      Justin Constant
                                      WEIL, GOTSHAL & MANGES LLP
                                      700 Louisiana Street, Suite 1700
                                      Houston, TX 77002
                                      Tel: (713) 546-5011
                                      bio-rad.10x.ma@weil.com

                                      Audra Sawyer
                                      WEIL, GOTSHAL & MANGES LLP
                                      2001 M Street NW, Suite 600
                                      Washington DC 20036
                                      Tel: (202) 682-7274
                                      Fax: (202) 857-0940
                                      bio-rad.10x.ma@weil.com

                                      David S. Godkin (BBO # 196530)



                                     3
Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 4 of 6



                               godkin@birnbaumgodkin.com
                               James E. Kruzer (BBO #670827)
                               kruzer@birnbaumgodkin.com
                               BIRNBAUM & GODKIN, LLP
                               470 Atlantic Avenue, 4th Floor
                               Boston, MA 02210
                               Tel: (617) 307-6100
                               Fax: (617) 307-6101

                               Attorneys for Plaintiffs
                               Bio-Rad Laboratories, Inc.

                               /s/ Ruben J. Rodrigues
                               Geoffrey M. Raux (BBO# 674788)
                               graux@foley.com
                               Michael J. Tuteur (BBO#543780)
                               mtuteur@foley.com
                               Ruben J. Rodrigues (BBO# 676573)
                               rrodrigues@foley.com
                               FOLEY & LARDNER LLP
                               111 Huntington Avenue Suite 2500
                               Boston, MA 02199
                               Tel: (617) 342-4000
                               Fax: (617) 342-4001

                               Attorneys for Plaintiffs
                               President and Fellows of Harvard College

                               /s/ Stefani C. Smith
                               Matthew D. Powers (pro hac vice)
                               Paul T. Ehrlich (pro hac vice)
                               Stefani C. Smith (pro hac vice)
                               Robert L. Gerrity (pro hac vice)
                               Jennifer K. Robinson (pro hac vice)
                               Natasha M. Saputo (pro hac vice)
                               Gina Cremona (pro hac vice)
                               Utsav Gupta (pro hac vice)
                               Daniel Radke (pro hac vice)
                               TENSEGRITY LAW GROUP, LLP
                               555 Twin Dolphin Drive, Suite 650
                               Redwood Shores, CA 94065
                               Tel: (650) 802-6000
                               Fax: (650) 802-6001
                               10x_BR_MA_Service@tensegritylawgroup.com




                              4
Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 5 of 6



                               Azra M. Hadzimehmedovic (pro hac vice)
                               Aaron M. Nathan (pro hac vice)
                               Samantha A. Jameson (pro hac vice)
                               Kiley White (pro hac vice)
                               TENSEGRITY LAW GROUP, LLP
                               8260 Greensboro Drive, Suite 260
                               McLean, VA 22102
                               Telephone: (703) 940-5033
                               Facsimile: (650) 802-6001
                               10x_BR_MA_Service@tensegritylawgroup.com

                               Sarah Chapin Columbia (BBO #550155)
                               Katrina Rogachevsky (BBO #691373)
                               MCDERMOTT WILL & EMERY LLP
                               200 Clarendon Street, Floor 58
                               Boston, Massachusetts 02116-5021
                               Telephone: (617) 535-4000
                               Facsimile: (617) 535-3800
                               10X-BR-MWE@mwe.com

                               Leah Brannon (pro hac vice)
                               Kenneth Reinker (pro hac vice)
                               CLEARY GOTTLIEB
                               2112 Pennsylvania Avenue, NW
                               Washington, DC 20037
                               Telephone: (202) 974-1500
                               Facsimile: (202) 974-1999
                               Team-10x-Genomics-Litigation-
                               CGSHOnly@cgsh.com

                               Attorneys for 10X Genomics, Inc.




                              5
         Case 1:19-cv-12533-WGY Document 152 Filed 08/24/20 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on August 24, 2020, the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.


                                                    /s/ Derek Walter
                                                    Derek Walter




                                                   6
